Title: From James Madison to James Monroe, 28 December 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Decr. 28. 1820
                
                I have recd. your two favors of the 18 & 23 inst. The prospect of a favorable issue to the difficulties with Spain, is very agreeable. I hope the ratification will arrive witht clogs on it; and that the acquisition of Florida may give no new stimulus to the spirit excited by the case of Missouri. I am glad to learn that a termination of this case also is not despaired of. If the new State is to be admitted with a proviso, none better occurs than a declaration that its admission is not to imply an opinion, in Congress, that its constitution will be less subject to be tested and controuled by the Constitution of the U.S. than if formed after its admission, or than the Constitutions of other States now members of the Union.
                It is a happy circumstance that the discussions renewed by the offensive clause introduced by Missouri, are marked by such mitigated feelings in Congress. It augurs well as to the ultimate effect which you anticipate. The spirit and manner of conducting the opposition to the new State, with the palpable efforts to kindle lasting animosity between geographical divisions of the nation, will have a natural tendency, when the feverish crisis shall have past, to re-unite those who never differed as to the essential principles and the true policy of the Government. This salutary reaction will be accelerated by candor and conciliation on one side, appealing to like dispositions on the other. And it would be still further promoted, by a liberality with regard to all depending measures, on which local interests may seem to be somewhat at variance, and may perhaps be so for a time.
                Your dispositions towards Mr. T. Coxe are such as I had counted on. I shall regret, if it so happen, that nothing can properly be done for him. I feel a sincere interest in behalf of Docr. Eustis. The expedient at which you glance would I suppose be in itself an appropriate provision: but I am sensible of the delicacy of the considerations which I perceive weigh with you.

I wish he could have been made the Governour of his State. It would have closed his public career, with the most apt felicity.
                Is not the law vacating periodically the described offices an encroachment on the Constitutional attributes of the Executive? The Creation of the office is a Legislative Act: The appointment of the officer the joint act of the President & Senate: The tenure of the office (the Judiciary excepted) is the pleasure of the P. alone, so decided at the commencement of the govt. so acted on since, and so expressed in the commission. After the appointment has been made, neither the Senate, nor H. of Reps. have any power relating to it; unless in the event of an impeachment by the latter, and a judicial decision by the former; or unless in the Exercise of a legislative power by both, abolishing the office itself, by which the officer indirectly loses his place. And even in this case, if the office were abolished, merely to get rid of the tenant, and with a view, by its re-establishment, to let in a new one, on whom the Senate would have a negative, it would be a virtual infringement of the Constitutional distribution of the powers of Government. If a law can displace an officer at every period of 4 years, it can do so at the end of every year, or at every session of the Senate, and the tenure will then be the pleasure of the Senate as much as of the Presidt. and not of the P. alone. Other very interesting views might be taken of the subject. I never read, if I ever saw, the debates on the passage of the law, Nor have I looked for precedents which may have countenanced it. I suspect that these are confined to the Territories, that they had their origin in the ordinance of the old Congs. in whom all powers of govt. were confounded; and that they were followed by the new Congs. who have exercised a very undefined and irregular authority within the Territorial limits; the Judges themselves being commissioned from time to time, and not during good behavior, or the continuance of their offices.
                Feeling a deep interest in the welfare of Mr. C. his situation as intimated by you gives me much pain. I have ever regarded him as a sound patriot and honest man; and there are certainly few who have made greater sacrifices of private interest to public objects. His property was of a kind that suffered most from our commercial laws before the war, and finally from that event. He nevertheless firmly concurred in all the measures to which he owes his present distresses. Of these I have been generally, but not particularly apprized. The danger which threatens his official resource, now I presume his only one, was quite new to me. As it is occasioned, not by any impeachment of his character, but some cause which I should hope is removeable by an increased energy, with the aids he has under him, I would fain infer that this remedy will be applied, on his being made sensible of its necessity. He & his friends are much indebted for the kindness you feel for him, and particularly for the salutary conversation You had with him, and which it is possible you may have an opportunity of enforcing. I thank

you myself for your suggestion as to an interposition in some shape from me. I shall make the attempt, witholding every clue to the origin of it, and precluding every idea of its being other than a most friendly one. Another Station, for which he might be better fitted in the present state of his anxieties, would be the most happy expedient for him. How far this is practicable I do not venture to judge.
                The fever still continues to distress us. A death took place 3 days ago. Another is not improbable in a day or two. And there are several other cases of great illness. New cases also occur faster than compleat cures. As yet the white family escape, except that of the overseer, who with his wife & 3 of his children have been very ill, but are getting well. Yrs. affy.
                
                    James Madison
                
            